UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2012 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2012 Annual Report to Shareholders DWS Dreman International Value Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About Your Fund's Expenses 37 Tax Information 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Board Members and Officers 47 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. During the 12-month period ended August 31, 2012, DWS Dreman International Value Fund returned -2.62%, compared with the -2.76% return of its benchmark, the Russell Global ex-U.S. Value Index. International stocks produced a negative absolute return and substantially underperformed the U.S. market, as gauged by the 18.00% return of the Standard & Poor's 500® (S&P 500) Index, during the past year. There were two leading causes for this dramatic shortfall. First, the periodic headlines regarding the European debt crisis created a high level of investor uncertainty and fueled short-term market sell-offs in the autumn of 2011 and April 2012. Second, growth in China slowed precipitously, and the resulting concerns about a "hard landing" in one of the world's most important economies weighed heavily on the industrial and materials sectors. Portfolio management employs a value strategy and looks for companies it believes are undervalued. These are typically companies that portfolio management believes have been historically sound but are temporarily out of favor. Portfolio management uses a variety of quantitative screens to compare a company's stock price to earnings, book value, cash flow and dividend yield, and analyzes individual companies to identify those that portfolio management believes are financially sound and appear to have strong potential for long-term growth. Portfolio management compares its valuations on an absolute basis as well as within their respective industries. To further narrow the universe, portfolio management analyzes factors such as price momentum, earnings estimate revisions and fundamental changes. After narrowing the universe through a combination of qualitative and fundamental research, portfolio management evaluates and selects the 45 to 60 stocks typically held by the fund. For the fund, these events translated into performance that was slightly better than the index, despite a small performance shortfall for the period. Throughout the past year, we took advantage of periodic market weakness to capitalize on extremely attractive valuations in two areas: European financial stocks that we saw as being likely to emerge from the crisis as the long-term survivors, and cyclical stocks that were hit hard by concerns about slower growth. While we made these moves on a bottom-up, stock-by-stock basis, the net result was that the portfolio gradually became more aggressive in its positioning via larger weightings in financials, materials and industrials. In the short term, the result of this approach was that the fund generally outperformed the market when stocks rose and underperformed when they fell — a pattern that was reflected in the fund's negative total return for the year. However, our goal is to invest where we see the best long-term value regardless of short-term performance trends. We believe this approach, together with our tilt away from the "safe" but very expensive defensive sectors of the market (such as consumer staples), should provide an appropriate positioning at this stage of the economic cycle. Fund Performance Our stock selection process worked best in the consumer discretionary sector, where the largest contribution to performance came from our position in the Indian vehicle manufacturer Tata Motors Ltd. We bought the stock over a year ago on the belief that its purchase of the Jaguar and Land Rover brands was a transformative acquisition that wasn't being fully appreciated by the market. Tata has since delivered a strong return as investors gradually recognized the value in its shares. The fund also outperformed in the materials sector, where we helped offset the negative return of the broader group through our positions in Yamana Gold, Inc., the Canadian fertilizer producer Agrium, Inc. and the German chemical company BASF SE. We hold a weighting of approximately 5.3% in gold stocks on the belief that the stimulative policies of the world's central banks should help support the price of gold and, by extension, mining companies' earnings results. Industrials also proved to be an area of strength for the fund, thanks, in part, to the robust return of the maritime shipping company Seaspan Corp. We bought the stock at its bear market low of 2008, and we sold it at a higher price in the first quarter of 2012 on the belief that it had become fully valued. We believe this helps illustrate our process at work; namely, our goal of buying otherwise healthy companies at depressed valuations, and then selling the securities as they reach more appropriate valuations so that we can put the cash to work elsewhere. Outside of these three sectors, the top contributors for the annual period were the Canadian energy company Nexen, Inc., which was taken over by the Chinese company CNOOX Ltd.* at a premium; the German chemical company Bayer AG; and the French pharmaceutical concern Sanofi, which we have since sold from the portfolio. * Not held in the portfolio as of August 31, 2012. In terms of detractors, our performance was hurt by our positions in various financial stocks that lagged the broader sector. Foremost among these were the Spanish banks Banco Santander SA and Banco Bilbao Vizcaya Argentaria SA, as well as the Korean stock KB Financial Group, Inc.At the close of the period, more than one-quarter of the fund was invested in financials, vs. 32.7% in its benchmark. We began adding to the financial sector in mid-2011, when we saw depressed valuations and the continued healthy fundamentals of the many diversified global financial giants that we believe are likely to emerge as survivors from Europe's crisis. Although financials produced an uneven performance in the past year, we continue to see attractive valuations and the potential for rising dividends from this underappreciated segment of the market. Technology and telecommunications were also areas of relative weakness for the fund. In technology, our performance was pressured by China Digital TV Holding Co., Ltd., which we have since sold, and Marvell Technology Group Ltd., which we continue to hold. In the telecommunications sector, our primary detractor was Telefonica SA, a Spanish company whose shares were pressured by the debt crisis in its home market. "We are maintaining our emphasis on what we believe to be high-qualitycompanies with attractive yields and compelling valuations." Outlook and Positioning Concerns about high-level issues such as the European debt problems, periodic softness in U.S. economic data and the state of China's economy led to occasional bouts of market weakness during the past year. We welcomed this volatility, as it provided us with the opportunity to add attractive companies at value prices. In fact, we saw this proverbial "wall of worry" as a long-term tailwind for our value-oriented strategy since we don't wait to be comfortable with the macroeconomic outlook before we buy. By the time most investors become comfortable, the easy money has been made — indicating that by then it's in fact time to exercise caution. In this way, the market volatility provided us with the opportunity to add to a number of underperforming stocks at what we believed were attractive valuations. Ten Largest Equity Holdings at August 31, 2012 (22.4% of Net Assets) Country Percent 1. SK Telecom Co., Ltd. Provider of mobile telecommunication services Korea 2.4% 2. Yamana Gold, Inc. An intermediate gold producer with production, development stage and exploration properties Canada 2.3% 3. BAE Systems PLC Develops and supports advanced defense and aerospace systems United Kingdom 2.3% 4. Agrium, Inc. Supplies nitrogen, potash and phosphate for agricultural, industrial and speciality use Canada 2.2% 5. Banco Bilbao Vizcaya Argentaria SA Attracts deposits and offers investment banking services Spain 2.2% 6. HSBC Holdings PLC Provider of international banking and financial services United Kingdom 2.2% 7. Bayer AG Produces and markets health care and agricultural products and polymers Germany 2.2% 8. LUKOIL OAO Produces, refines, transports and markets oil and gas, mainly from Western Siberia Russia 2.2% 9. Siemens AG Manufactures a wide range of industrial and consumer products Germany 2.2% 10. BASF SE Explores for and produces oil and natural gas Germany 2.2% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 47 for contact information. We remained focused on selling strong performers that have reached our valuation targets and replacing them with stocks that are more attractively valued. In this way, we seek to continually "freshen up" the portfolio with new ideas. One outcome of this approach is that we are able to maintain attractive valuation characteristics in the fund. The portfolio as a whole was valued at just 9.0 times 12-month earnings estimates at the close of the period, which compared favorably with 10.6 times for the value benchmark. Overall, we are maintaining our emphasis on what we believe to be high-quality companies with attractive yields and compelling valuations. This, and not the headline-driven, day-to-day movements of the markets, remains our primary focus. Subadvisor Dreman Value Management L.L.C. ("DVM"), is the subadvisor for the fund. DVM was founded in 1977 and currently manages over $4.5 billion in assets as of August 31, 2012. Portfolio Management Team E. Clifton Hoover, Jr., Chief Investment Officer, Managing Director of Dreman Value Management, L.L.C. Lead Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2006. • Prior to joining Dreman Value Management, L.L.C., Managing Director and a Portfolio Manager at NFJ Investment Group since 1997. • Over 25 years of investment industry experience. • MS, Texas Tech University. Wesley Wright Portfolio Manager of the fund. Joined the fund in 2010. • Joined Dreman Value Management, L.L.C. in 2008. • Responsible for current portfolio holdings for the firm's International Value and All Cap Value products. • Prior to joining Dreman Value Management. L.L.C., worked as an Equity Analyst at Hillcrest Asset Management. • BS, Texas A&M University; MBA, SMU Cox School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell Global ex-U.S. Value Index measures the value segment of the of the global equity universe (specifically, companies with lower price-to-book ratios and lower forecasted growth values) excluding securities classified in the United States. The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly in an index. Contribution incorporates both a stock's total return and its weighting in the index. Cyclical stocks include the automotive, housing and retail industries. The demand for the goods and services produced by these industries relies heavily on the business cycle and economic conditions. The consumer discretionary sector represents industries that produce goods and services that are not necessities in everyday life. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. The price-to-earnings ratio (P/E) compares a company's current share price to its per-share earnings. Performance Summary August 31, 2012 (Unaudited) Average Annual Total Returns as of 8/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A -2.62% 0.64% -5.98% -1.55% Class C -3.39% -0.09% -6.68% -2.27% Russell Global ex-U.S. Value Index† -2.76% 1.49% -4.77% -0.29% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -8.22% -1.33% -7.09% -2.49% Class C (max 1.00% CDSC) -3.39% -0.09% -6.68% -2.27% Russell Global ex-U.S. Value Index† -2.76% 1.49% -4.77% -0.29% No Sales Charges Class S -2.42% 0.92% -5.74% -1.28% Institutional Class -2.43% 0.87% -5.77% -1.29% Russell Global ex-U.S. Value Index† -2.76% 1.49% -4.77% -0.29% * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through August 31, 2012, which is based on the performance period of the life of the Fund. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 20, 2011 are 1.57%, 2.37%, 1.39% and 1.28% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. The performance shown for the index is for the time period of June 30, 2006 through August 31, 2012, which is based on the performance period of the life of the Fund. On June 21, 2010, the Fund was renamed DWS Dreman International Value Fund. Prior to June 21, 2010, the Fund was known as DWS International Value Opportunities Fund. † The Russell Global ex-U.S. Value Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 8/31/12 $ 8/31/11 $ Distribution Information: Twelve Months as of 8/31/12: Income Dividends $ Morningstar Rankings — Foreign Large Value Funds Category as of 8/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 70 3-Year of 65 5-Year of 51 Class C 1-Year of 75 3-Year of 76 5-Year of 71 Class S 1-Year of 67 3-Year of 60 5-Year of 45 Institutional Class 1-Year of 67 3-Year of 61 5-Year of 46 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of August 31, 2012 Shares Value ($) Common Stocks 96.7% Australia 2.0% BHP Billiton Ltd. (ADR) (a) (Cost $3,007,896) Belgium 1.7% Delhaize Group SA (ADR) (Cost $3,569,569) Bermuda 1.6% Marvell Technology Group Ltd. (b) (Cost $2,851,559) Brazil 3.7% Petroleo Brasileiro SA (ADR) (a) Vale SA (ADR) (Cost $6,189,835) Canada 10.1% Agrium, Inc. Barrick Gold Corp. (a) Kinross Gold Corp. Suncor Energy, Inc. Yamana Gold, Inc. (Cost $12,181,769) France 3.7% Societe Generale SA (ADR)* Total SA (ADR) (a) (Cost $6,500,105) Germany 8.6% Allianz SE (ADR) BASF SE (ADR) Bayer AG (ADR) Siemens AG (ADR) (a) (Cost $10,986,193) Hong Kong 1.7% China Mobile Ltd. (ADR) (a) (Cost $1,918,649) India 1.9% Tata Motors Ltd. (ADR) (a) (Cost $2,485,397) Israel 2.0% Teva Pharmaceutical Industries Ltd. (ADR) (Cost $2,921,780) Italy 2.1% Eni SpA (ADR) (a) (Cost $2,697,442) Japan 10.9% Canon, Inc. (ADR) Komatsu Ltd. (ADR) Mitsubishi UFJ Financial Group, Inc. (ADR) Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $15,216,927) Korea 4.4% KB Financial Group, Inc. (ADR) SK Telecom Co., Ltd. (ADR) (Cost $6,540,246) Netherlands 4.0% ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (a) (Cost $5,816,750) Norway 2.0% Statoil ASA (ADR) (a) (Cost $2,449,572) Russia 4.3% Gazprom OAO (ADR) (c) LUKOIL OAO (ADR) (a) (Cost $6,228,568) Spain 6.0% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (a) Telefonica SA (ADR) (a) (Cost $10,621,560) Switzerland 7.5% ABB Ltd. (ADR)* Credit Suisse Group AG (ADR) (a) Foster Wheeler AG* (b) UBS AG (Registered)* (a) (d) (Cost $11,115,752) United Kingdom 18.5% AstraZeneca PLC (ADR) (a) BAE Systems PLC (ADR) (a) Barclays PLC (ADR) (a) BP PLC (ADR) Carnival PLC (ADR) (a) HSBC Holdings PLC (ADR) Smith & Nephew PLC (ADR) (a) Tesco PLC (ADR) (a) Vodafone Group PLC (ADR) (Cost $24,459,689) Total Common Stocks (Cost $137,759,258) Preferred Stock 2.1% Brazil Itau Unibanco Holding SA (ADR) (Cost $2,258,818)) Securities Lending Collateral 31.2% Daily Assets Fund Institutional, 0.23% (e) (f) (Cost $37,888,221) Cash Equivalents 0.9% Central Cash Management Fund, 0.14% (e) (Cost $1,088,756) % of Net Assets Value ($) Total Investment Portfolio (Cost $178,995,053)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $179,912,384. At August 31, 2012, net unrealized depreciation for all securities based on tax cost was $21,148,370. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $2,675,888 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $23,824,258. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at August 31, 2012 amounted to $37,389,501, which is 30.8% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the London Stock Exchange. (d) Listed on the New York Stock Exchange. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. The accompanying notes are an integral part of the financial statements.ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stock Australia $ $
